Case 1:18-cv-OO462-I\/|N Document 144 Filed 05/03/19 Page 1 of 7 Page|D #: 2999

IN THE UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF DELAWARE

GAVRIELI BRANDS LLC, a California
Limited Liability Company,

Plaintiff,

V. C.A. No. 18~462 (MN)

SOTO MASSINI (USA) CORP., a Delaware
corporation and THOMAS PICHLER, an
individual,

\./\_/\/\/\_/VVVV\/\/

Defendants.

VERDICT FORM

 

Case 1:18-cv-00462-I\/|N Document 144 Filed 05/03/19 Page 2 of 7 Page|D #: 3000

INFRINGEMENT OF THE PATENTS-IN-SUIT

Question #1: Did Tieks prove by a preponderance of the evidence that the Soto Massini

Defendants infringed the patents-in-Suit listed beloW?

Yes No
(for Tieks) (for the Soto Massini
Defendants)

The ’035 Pacent: \/

The ’032 Patent:

The ’034 Patent:

The ’927 Patent: ;

 

 

Case 1:18-cv-00462-|\/|N Document 144 Filed 05/03/19 Page 3 of 7 Page|D #: 3001

VALIDITY OF THE PATENTS-IN~SUIT

Question #3: Did the Soto Massini Defendants prove by clear and convincing evidence that any

of the patents-in-Suit are invalidated by the prior art you Were instructed to

consider?
Yes l No
(for the Soto Massini (for Tieks)
Defendants)

The ’035 Patent: \/

The ’032 Patent:

The ’034 Patent:

The ’927 Patent: ,;

Case 1:18-cv-00462-|\/|N Document 144 Filed 05/03/19 Page 4 of 7 Page|D #: 3002

FALSE ADVERTISING

Question #6: Did Tieks prove by a preponderance of the evidence that the Soto Massini

Defendants are liable for false advertising?

Yes No
(for Tieks) (for the Soto Massini
Defendants)

nL

If you answered “Yes” to Questz`on #6, you must answer Questz`on #7. If you answered
“No ” to Questz`on #6, you should skip this question and proceed to Question #8.

Question #7: Did Tieks prove by a preponderance of the evidence that the Soto Massini

Defendants intentionally engaged in false advertising‘?

Yes No
(for Tieks) (for the Soto Massini
Defendants)

 

Case 1:18-cv-00462-|\/|N Document 144 Filed 05/03/19 Page 5 of 7 Page|D #: 3003

UNJUST ENRICHMENT

Question #8: Did Tieks prove by a preponderance of the evidence that the Soto Massini
Defendants have been unjustly enriched?

Yes No
(for Tieks) (for the Soto Massini

\/ Defendants)

 

Case 1:18-cv-00462-|\/|N Document 144 Filed 05/03/19 Page 6 of 7 Page|D #: 3004

COMPENSATORY DAMAGES FOR TRADE DRESS, FALSE ADVERTISING, UNFAIR
COMPETITION. AND UNJUST ENRICHMENT

If you answered “Yes” to Question #4 (trade dress infringement) or Question #6 (false
advertising liability), you must answer Questions #]0 through #]2. If you answered “No” to
Questz'ons #4 and #6, you should skip these questions and proceed to Question #] 3.

Question #10: What amount of damages is Tieks entitled to as compensation for loss of

y goodwill caused by the Soto Massini Defendants’ trade dress infringement, false

advertising, or unfair competition?

Answer: $ ii 'Z(@)Z,./ QOO~..w//a>

Question #11: What amount of damages is Tieks entitled to as compensation for corrective
advertising required to correct any public confusion caused by the Soto Massini

Defendants’ trade dress infringement, false advertising, or unfair competition?

Answer:$ ~76]0/ (X)O, C%D

 

Question #12: What amount, if any, did the Soto Massini Defendants earn in profits that is
attributable to their trade dress infringement, false advertising, or unfair

competition?

Ansvver:$ 680/1595 toe/100

10

 

 

Case 1:18-cv-00462-|\/|N Document 144 Filed 05/03/19 Page 7 of 7 Page|D #: 3005

PUNITIVE DAMAGES

If you answered “Yes” to Question #5, finding that the Soto Massini Defendants
intentionally infringed Tieks ’s trade dress and violated state unfair competition law, or Question
#7, finding that the Soto Massini Defendants intentionally engaged in false advertising and
violated state unfair competition law, you must answer Question #]4. If you answered “No ” to
Questions #5 and #7, you should skip this question

Question #14: What amount of punitive damages, if any, do you award Tieks?

AnsWer: $ @

12

 

 

